Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-18-00222-CR

                                      Steve Chavarria RIVERA,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR4391
                             Honorable Joey Contreras, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 28, 2018

AFFIRMED

           Steve Chavarria Rivera appeals the judgment revoking his community supervision and

imposing sentence for felony driving while intoxicated.

           In December 2014, the trial court found Rivera guilty of felony driving while intoxicated.

The court sentenced Rivera in accordance with the terms of a plea bargain to four years in prison

and a $1,500 fine. The court suspended imposition of the sentence of confinement and placed

Rivera on community supervision for a period of four years.
                                                                                       04-18-00222-CR


        In January 2018, the State filed a motion to revoke Rivera’s community supervision,

alleging he had committed the offenses of harassment and making terroristic threats and had failed

to pay all of the mandatory supervision fees then due. Rivera pled not true to the allegations and

the motion was heard by the court. The trial court found Rivera committed the alleged offenses,

revoked his community supervision, fined him $1,500, and sentenced him to three years in prison.

        On appeal, Rivera argues the evidence is factually insufficient to support the trial court’s

findings. However, we review revocation proceedings for abuse of discretion, not under a

traditional factual sufficiency standard. Pierce v. State, 113 S.W.3d 431, 436 (Tex. App.—

Texarkana 2003, pet. ref’d). “[A]n order revoking probation must be supported by a preponderance

of the evidence; in other words, that greater weight of the credible evidence which would create a

reasonable belief that the defendant has violated a condition of his probation.” Scamardo v. State,

517 S.W.2d 293, 298 (Tex. Crim. App. 1974). At a revocation hearing, the trial court determines

the credibility of the witnesses and the weight, if any, to be given their testimony. Naquin v. State,

607 S.W.2d 583, 586 (Tex. Crim. App. 1980). If the State proves a violation of the conditions of

community supervision by a preponderance of the evidence, the trial court has discretion to revoke

community supervision and impose sentence. Leonard v. State, 385 S.W.3d 570, 576 (Tex. Crim.

App. 2012). “On appeal from a trial court’s decision to revoke, therefore, appellate courts review

the record only to ensure that the trial court did not abuse its discretion.” Id.

        The motion to revoke alleged Rivera committed the offenses of Harassment and Terroristic

Threat. See TEX. PENAL Code §§ 22.07, 42.07. Rivera’s ex-wife, Angelica, testified Rivera began

his harassing conduct in 2017, when she began dating someone else. She testified he began calling

her repeatedly, and when she stopped answering her telephone, he began texting her. On January

10, 2018, she called the police and filed a harassment report against Rivera. Several weeks later,

Angelica again called police, complaining that Rivera was threatening her. She testified that Rivera
                                                  -2-
                                                                                      04-18-00222-CR


had threatened, on the telephone and by text, to kill her, to “put her six feet under,” and to kill a

Child Protective Services caseworker who was investigating a complaint regarding one of their

children. According to Angelica, Rivera told her “to watch her brake lines” and that her “sons are

better off without a mother.” The San Antonio Police Department officer who responded to the

call testified that Angelica received a call she said was from Rivera while the officer was at her

home.

        Angelica testified the calls and texts made her “upset, angry, and scared.” At the time of

the hearing, she believed Rivera has the ability to follow through with his threats and fears he

actually would. Angelica testified she had taken her telephone to the San Antonio Police

Department in January or February and gave it to a detective, who downloaded all of her text

messages. She testified she did not record any of the threatening calls and did not have the text

messages saved on her telephone at the time of the hearing.

        Rivera testified he and Angelica had gone their separate ways when she became involved

in a serious relationship with someone else. He testified he was not upset about that; however, then

Angelica started interfering with his visitation with their sons. He testified Angelica had lied to

police and in court about the status of the visitation order and of the Child Protective Services

investigation. He denied having ever threatened Angelica or having made harassing or repeated

telephone calls or texts.

        At the conclusion of the hearing, the trial court found Angelica “was very convincing” and

the State had proved by a preponderance of the evidence that Rivera had committed the offenses

of harassment and making a terroristic threat.

        On appeal, Rivera does not argue the State failed to present evidence to prove each essential

element of the offenses. Rather, he contends the State’s evidence was not credible. He argues the

trial court should not have believed Angelica’s testimony because the record showed Angelica was
                                                 -3-
                                                                                   04-18-00222-CR


not credible and because the State failed to produce any corroborating evidence about the number

or substance of the alleged texts and telephone calls.

       The trial court was the sole judge of the credibility of the witnesses and of the weight to

give their testimony. Naquin, 687 S.W.2d at 586. The court acted within its discretion to believe

Angelica, and her testimony was sufficient to establish a violation of the conditions of Rivera’s

community supervision by a preponderance of the evidence. Accordingly, the trial court had

discretion to revoke Rivera’s community supervision and impose sentence. See Leonard, 385
S.W.3d at 576. We affirm the trial court’s judgment.

                                                  Luz Elena D. Chapa, Justice

DO NOT PUBLISH




                                                -4-